                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 1 of 22



 1

 2

 3

 4

 5

 6

 7
               IN THE UNITED STATES DISTRICT COURT WESTERN DISTRICT OF
 8                             WASHINGTON AT TACOMA

 9
   OHIO SECURITY INSURANCE COMPANY,
10 a foreign insurer, and THE OHIO CASUALTY No. _________________
   INSURANCE COMPANY, a foreign insurer,
11                                               COMPLAINT FOR DECLARATORY
12                                   Plaintiffs, RELIEF

13                          vs.
14
     BLACK LAKE QUARRY, LLC, a
15   Washington Limited Liability Company;
     BLACK LAKE RESOURCES, INC., a
16
     Washington Corporation; BLR LLC, a
17   Washington Limited Liability Company,
     MICHAEL PARSONS and STEFANI
18
     PARSONS, and their marital community; and
19   DYLAN PARSONS, an individual,

20                                    Defendants.
21
              Plaintiffs Ohio Security Insurance Company (hereinafter “OSIC”) and The Ohio
22
     Casualty Insurance Company, (hereinafter “OCIC”), for their Complaint for Declaratory
23
     Judgment against Defendants Black Lake Quarry, LLC (“BLQ”), Black Lake Resources,
24

25 Inc. (“BLR”), and BLR LLC, Michael and Stefani Parsons and Dylan Parsons (collectively,

26 “Parsons”), allege as follows:

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 1
     JMS1379.822/3720961x                                                 901 FIFTH AVENUE, SUITE 1700
                                                                          SEATTLE, WASHINGTON 98164
                                                                             TELEPHONE: (206) 623-4100
                                                                                FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 2 of 22



 1                                    I. NATURE OF THE ACTION
 2
              1.       This is an insurance coverage action seeking declaratory relief pursuant to the
 3
     Declaratory Judgment Act, 28 U.S.C. § 2201, wherein OSIC and OCIC seek a determination
 4
     that they have no duty to defend or indemnify BLQ, BLR, BLR LLC or Parsons, under certain
 5
     insurance policies with respect to claims that have been asserted against those defendants in
 6

 7 counterclaims and third party claims in a civil action filed in Thurston County Superior Court,

 8 styled, Black Lake Quarry, LLC, et al. v. Black Rock Resources, LLC, et al., currently pending

 9 under Cause No. 19-2-01233-34 (the “Underlying Lawsuit”). A copy of the Second Amended

10
     Answer, Counterclaims and Third Party Complaint in the Underlying Lawsuit is attached
11
     hereto as Exhibit 1. OSIC is currently defending BLQ, BLR, BLR LLC and Parsons
12
     (collectively, “the BLQ Defendants”) with respect to the counterclaims and third party claims
13

14 alleged against them in the Underlying Lawsuit, under a reservation of rights. In this action,

15 OSIC also seeks to recover the amounts it has paid for the defense of BLQ, BLR, BLR LLC

16 and Parsons in the Underlying Lawsuit.

17                                           II.     PARTIES
18
              2.       Plaintiff Ohio Security Insurance Company (“OSIC”) is a foreign corporation,
19
     incorporated under the laws of the State of New Hampshire with its principal place of
20
     business in Boston, Massachusetts, and is authorized to do business and transacts business in
21

22 the State of Washington.

23            3.       Plaintiff The Ohio Casualty Insurance Company (“OCIC”) is a foreign

24 corporation, incorporated under the laws of the State of New Hampshire with its principal

25 place of business in Boston, Massachusetts. OCIC is authorized to do business and transacts

26
     business in the State of Washington.
     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 2
     JMS1379.822/3720961x                                                          901 FIFTH AVENUE, SUITE 1700
                                                                                   SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 3 of 22



 1            4.       Defendant BLQ is a Washington limited liability company with its principal
 2
     place of business in Thurston County, Washington.
 3
              5.       Defendant BLR is a Washington corporation with its principal place of
 4
     business in Thurston County, Washington.
 5
              6.       Defendant BLR LLC is a Washington limited liability company with its
 6

 7 principal place of business in Thurston County, Washington.

 8            7.       Based upon information and belief, Defendants Michael Parsons and Stefani
 9 Parsons, husband and wife, are residents of Thurston County.

10
              8.       Based upon information and belief, Dylan Parsons – whose legal name is
11
     believed to be Michael Dylan Parsons, is a resident of Thurston County.
12
                                        III.   JURISDICTION & VENUE
13

14            9.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because the

15 amount in controversy exceeds $75,000, exclusive of interest and costs, and the plaintiffs are

16 a citizen of different states than all defendants.

17            10.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
18
     because a substantial part of the events or omissions giving rise to the claims occurred in this
19
     judicial district.
20
              11.      Intradistrict assignment is proper in this division pursuant to LCR 3(e) because
21

22 a substantial part of the events or omissions that gave rise to the claim occurred in Thurston

23 and Pierce Counties.

24            12.      OSIC and OCIC seek declaratory relief under the Declaratory Judgment Act,
25
     28 U.S.C. § 2201 and ask the Court to interpret and apply the provisions of the OSIC and
26
     OCIC insurance policies described below, and to make a declaration that there is no coverage
     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 3
     JMS1379.822/3720961x                                                           901 FIFTH AVENUE, SUITE 1700
                                                                                    SEATTLE, WASHINGTON 98164
                                                                                       TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 4 of 22



 1 under the policies for the any of the counterclaims and third party claims alleged against the

 2
     BLQ Defendants in the Underlying Litigation. Pursuant to the Declaratory Judgment Act, a
 3
     justiciable controversy exists between the parties.
 4
                                 IV.     THE UNDERLYING LAWSUIT
 5
              13.      On or about March 7, 2019, BLQ and BLR filed suit against BRR, Patrick
 6

 7 Scoccolo and Mark Scoccolo in the Underlying Litigation.

 8            14.      On May 21, 2019, the defendants in the Underlying Litigation filed an Answer,
 9 Counterclaim and Third Party Complaint (combined) against BLQ and BLR, Michael Parsons

10
     and Dylan Parsons. On June 23, 2020, the Second Amended Answer, Counterclaims and
11
     Third Party Complaint (“SAC”) was filed, adding BLR, LLC as a Third Party Defendant. A
12
     true and correct copy of the SAC is attached hereto as Exhibit 1 and incorporated by reference
13

14 herein.

15            15.      In the Counterclaims alleged in the SAC, the defendants made allegations that

16 include the following:

17            a.       Beginning in January 2017, BRR (and the other, commonly owned
18                     defendant companies) performed work for BLQ, BLR, Michael Parsons
                       and Dylan Parsons. Counterclaim ¶ 13, 15.
19
              b.       BLQ owns a rock quarry and gravel pit (¶ 14), and BLR was formed by
20                     BLQ and BRR for the purposes of mining these properties. Counterclaim
                       ¶ 14-15.
21
              c.       On September 6, 2016, BLQ and BRR entered into a “Mining, Processing,
22
                       and Fill License Agreement,” (“Agreement”) which was superseded by
23                     later agreement on January 20, 2017. Counterclaim ¶ 16.

24            d.       In January 2017, BLQ and BRR formed BLR in order to mine and sell
                       Material Sources’ mining resources (Counterclaim ¶ 19). BLQ agreed to
25                     not take actions that would hinder BRR’s ability to mine and process the
                       materials. Id.
26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 4
     JMS1379.822/3720961x                                                          901 FIFTH AVENUE, SUITE 1700
                                                                                   SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 5 of 22



 1            e.       That BLQ, through each Parsons defendant, interfered with BRR’s
                       operations, improperly handled BLR’s finances, and has mishandled cash,
 2
                       failed to the pay BRR and the related companies (Aztec, SCII) amounts
 3                     owed and otherwise breached the Agreement. Counterclaim ¶ 24-37, 42-
                       53.
 4
              f.       That SCI is assignee for another company (Pinnacle) that BLQ failed to
 5                     pay, and also counterclaims against BLQ. Counterclaim ¶¶ 38-41. BRR
                       alleges that BLQ and each Parsons defendant breached fiduciary duties
 6                     owed to BRR, and through various acts alleged to have mishandled the
 7                     business venture. Counterclaim ¶¶ 54-57, 76-79. On March 13, 2019, it is
                       alleged, both Parsons formed BLR, LLC, and began transferring assets
 8                     from BLR to BLR, LLC without the approval of BRR. Counterclaim ¶¶
                       64-75.
 9
              g.       That BLQ and defendant Michael Parsons “stole tires from equipment
10                     owned by Aztec” replacing the new tires with old tires before being sent to
11                     auction. Counterclaim ¶¶ 58-61. The equipment went to auction without
                       the new tires, and brought $25,000 less than the equipment should have.
12                     Counterclaim ¶ 62. BLQ allegedly failed to pay the tire company for
                       the switch from original tires to    new tires. Counterclaim ¶ 63.
13
              16.      The operative allegations in the Third Party Complaint as to BLR, LLC and
14
     Michael and Dylan Parsons are as follows:
15

16
              9. Based upon information and belief, Black Lake Resources, LLC (“BLR
17            LLC”) is a Washington corporation conducting business within the State of
              Washington and Thurston County. BLR LLC has received funds
18            misappropriated from BLR for the benefit of Michael Parsons, Dylan
              Parsons, and BLQ. Michael Parsons, Dylan Parsons, and John Peters are
19
              officers, directors, members, managers, or governors of BLR LLC.
20
              10. Based upon information and belief, Michael Parsons and Stefani Parsons,
21            husband and wife, are residents of Thurston County. All of the wrongful acts
              alleged herein were done for the benefit of their marital community. Michael
22            Parsons is an officer, director, member, manager, or governor of BLQ, BLR,
              and BLR LLC (collectively, “Plaintiff entities”).
23
              11. Based upon information and belief, Dylan Parsons – whose legal name is
24            believed to be Michael Dylan Parsons but goes by Dylan Parson – is a
              resident of Thurston County and an officer, director, member, manager, or
25
              governor of BLQ, BLR, and BLR LLC (collectively, “Plaintiff entities”).
26            …

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 5
     JMS1379.822/3720961x                                                           901 FIFTH AVENUE, SUITE 1700
                                                                                    SEATTLE, WASHINGTON 98164
                                                                                       TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 6 of 22



 1            64. On March 13, 2019, Michael and Dylan Parsons formed BLR LLC, a
              Washington limited liability company with the same principle office address
 2
              as BLQ, with the same registered agent as BLQ (i.e., Michael Parsons), and
 3            with two of the three same governors as BLQ (i.e., Michael and Dylan
              Parsons).
 4
              65. After its formation, BLR LLC performed the same functions and BLR,
 5            and Michael and Dylan Parson began transferring assets and property from
              BLR to BLR LLC without notifying or seeking approval from BRR or Mark
 6
              and Patrick Scoccolo or providing reasonably equivalent value in exchange.
 7            66. BLR LLC is now in possession and control of the mining operations that
              BLR is entitled to under the Mining Agreement.
 8
              67. Based on information and belief, Michael and Dylan Parsons established
 9            BLR LLC with the intent to misappropriate funds from BLR and to engage in
              self-dealing, all in breach of fiduciary duties Michael and Dylan Parsons owe
10
              to BLR and its shareholders, including BRR.
11
              68. Based on information and belief, Dylan and Michael Parsons have
12            misappropriated BLR funds for the benefit of BLR LLC in breach of fiduciary
              duties they owe to BLR and its shareholders, including BRR.
13
              69. Substantially all BLR’s assets have been—and continue to be—
14            transferred by BLQ, through Michael and Dylan Parsons, to BLR LLC,
              leaving BLR unable to meet its obligations and debts to BRR, defendant
15            entities, and federal tax liability.
16            70. BLR has not received reasonably equivalent consideration for the assets
              and property it transferred to BLR LLC.
17
              71. BRR has been damaged—and continues to incur damages—by Dylan and
18            Michael Parsons’ breach of fiduciary duties owed to BLR and BRR.

19            72. BRR, Mark Scoccolo, Patrick Scoccolo, Aztec, Pinnacle, and SCII have
              been damaged by BLQ’s transfer, through the actions of Michael and Dylan
20            Parsons, of BLR’s assets to BLR LLC.
21            73. The transfer of BLR funds and assets to BLR LLC without the
              authorization of BRR was with an intent to hinder, delay, or defraud BRR in
22            violation of RCW 19.40.041(1)(a).
23            74. The transferred funds and assets from BLR to BLR LLC were without
              reasonably equivalent value in exchange for the transfers in violation of RCW
24            19.40.041(1)(b).
25            75. Dylan and Michael Parsons and BLQ’s unilateral act of transferring all
              assets from BLR to BLR LLC, for no consideration, was in clear violation of
26            RCW 19.40 et al. (Washington’s Uniform Voidable Transaction Act).
     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 6
     JMS1379.822/3720961x                                                         901 FIFTH AVENUE, SUITE 1700
                                                                                  SEATTLE, WASHINGTON 98164
                                                                                     TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 7 of 22



 1
              …
 2

 3            77. Dylan and Michael Parsons’ transfer of BLR funds and assets to BLQ
              prior to paying BRR, other-third party entities, and BLR’s federal tax liability
 4            is also a violation of RCW 19.40.041(1)(a).

 5            17.      In its Counterclaims and Third Party Complaint, BRR seeks relief which
 6
     includes, but is not limited to the following: injunctive relief against BLQ, BLR, BLR LLC
 7
     and each Parsons defendant, judgment for the alleged fraudulent transfers, attachment against
 8
     the BLQ-owned properties, judgments under the various Agreements between BLQ and BRR,
 9
     and between BLQ and Aztec, Pinnacle and SCII, recovery under the theory of quantum
10

11 meruit, judgment against BLR, LLC, each Parsons defendant and BLQ for the mis –

12 appropriation of BLR property, and foreclosure of liens assigned to BRR.

13            18.      Through their respective counsel, BLQ, BLR and BLQ LLC have tendered the
14
     Counterclaims and Third Party Complaint in the Underlying Litigation, respectively to OSIC
15
     and OCIC. OSIC and OCIC have timely responded to each of the tenders, by letters dated
16
     August 25, 2020 (BLQ), and October 7, 2020 (BLR and BLQ LLC), true and correct copies
17

18 of which are attached, respectively, hereto as Exhibits 2, 3 and 4, and incorporated by

19 reference herein. OSIC and OCIC have notified each of the BLQ Defendants that they have

20 concluded that the OSIC and OCIC insurance policies referenced in this Complaint do not

21 provide any coverage for the claims alleged against any of the BLR Defendants in the SAC

22
     filed in the Underlying Litigation, that they would be commencing a declaratory judgment
23
     action, asking a court to confirm their coverage determination, and that in the interim, OSIC
24
     will defend the BLQ Defendants with respect to the claims alleged against them in the
25

26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 7
     JMS1379.822/3720961x                                                           901 FIFTH AVENUE, SUITE 1700
                                                                                    SEATTLE, WASHINGTON 98164
                                                                                       TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 8 of 22



 1 Underlying Litigation, subject to a full reservation of rights, including the right to deny

 2
     coverage, withdraw from the defense, and pursue recoupment of defense expenses.
 3
                                  V.      THE INSURANCE POLICIES
 4
     A.       The OSIC Policies
 5

 6            19.      OSIC issued the following policies (hereinafter “OSIC Policies”), true and

 7 correct copies of which are attached hereto as Exhibit 5 and incorporated by reference herein:

 8            Policy No.: BKS (18) 57 99 88 93
              Policy Period: 5/18/17 to 5/18/18
 9

10            Policy No.:     BKS (19) 57 99 88 93
              Policy Period: 5/18/18 to 5/18/19
11
              Policy No.:     BKS (20) 57 99 88 93
12            Policy Period: 5/18/19 to 5/18/20
13            Policy No.:     BKS (21) 57 99 88 93
14            Policy Period: 5/18/20 to 5/18/21

15 Each policy listed above has liability limits of $1,000,000 each occurrence/offense, and a

16 General Aggregate Limit (Other than Products-Completed Operations) limit of $2,000,000.

17
              20.      The first Named Insured on OSIC Policies in effect from 5/18/17 to 5/18/18
18
     and 5/18/18 to 5/18/19 is BLR. BLR LLC is not a named insured on those Policies, nor does it
19
     qualify as an insured under those Policies.
20
              21.      The first Named Insured on OSIC Policies in effect from 5/18/19 to 5/18/20
21

22 and 5/18/20 to 5/18/21 is BLR LLC.

23            22.      Black Lake Quarry, LLC (“BLQ”) is listed as an Other Named Insured on the
24 OSIC Policies.

25
     A.       Coverage A - Bodily Injury and Property Damage Liability
26
              23.      The Coverage A Insuring Agreement provides as follows:
     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 8
     JMS1379.822/3720961x                                                          901 FIFTH AVENUE, SUITE 1700
                                                                                   SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 9 of 22



 1
              COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
 2            LIABILITY
 3            1. Insuring Agreement
 4                a. We will pay those sums that the insured becomes legally obligated to
                     pay as damages because of "bodily injury" or "property damage" to which
 5                   this insurance applies. We will have the right and duty to defend the
                     insured against any "suit" seeking those damages. However, we will
 6                   have no duty to defend the insured against any "suit" seeking damages
                     for "bodily injury" or "property damage" to which this insurance does
 7                   not apply. We may, at our discretion, investigate any "occurrence" and
 8                   settle any claim or "suit" that may result. . . .
                  b. This insurance applies to “bodily injury” and “property damage” only if:
 9
                       (1)      The “bodily injury” or “property damage” is caused by an
10                           “occurrence” . . . .

11                     (2)       The “bodily injury” or “property damage” occurs during the
                             policy period . . . .
12                     (3) Prior to the policy period, no insured listed under Paragraph 1. of
                           Section II - Who Is An Insured and no “employee” authorized by you
13
                           to give or receive notice of an “occurrence” or claim, knew that the
14                         “bodily injury” or “property damage” had occurred, in whole or in
                           part. If such a listed insured or authorized “employee” knew, prior to
15                         the policy period, that the “bodily injury” or “property damage”
                           occurred, then any continuation, change or resumption of such
16                         “bodily injury” or “property damage” during or after the policy period
                           will be deemed to have been known prior to the policy period.
17
                  c. “Bodily injury” or “property damage” which occurs during the policy
18
                     period and was not, prior to the policy period, known to have occurred by
19                   any insured listed under Paragraph 1. of Section II – Who Is An Insured
                     or any “employee” authorized by you to give or receive notice of an
20                   “occurrence” or claim, includes any continuation, change or resumption
                     of that “bodily injury” or “property damage” after the end of the policy
21                   period.
22                d. “Bodily injury” or “property damage” will be deemed to have been known
                     to have occurred at the earliest time when any insured listed under
23
                     Paragraph 1. of Section II – Who Is An Insured or any “employee”
24                   authorized by you to give or receive notice of an “occurrence” or claim:

25                     (1) Reports all, or any part, of the “bodily injury” or “property damage”
                           to us or any other insurer;
26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 9
     JMS1379.822/3720961x                                                            901 FIFTH AVENUE, SUITE 1700
                                                                                     SEATTLE, WASHINGTON 98164
                                                                                        TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
                     Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 10 of 22



 1                     (2) Receives a written or verbal demand or claim for damages because of
                           the “bodily injury” or “property damage”; or
 2
                       (3) Becomes aware by any other means that “bodily injury” or “property
 3
                           damage” has occurred or has begun to occur.
 4
               24.     The OSIC Policies include the following definitions which apply to the
 5
     foregoing Insuring Agreement:
 6

 7                     3. “Bodily injury1” means physical injury, sickness or disease sustained by
                          a person. This includes mental anguish, mental injury, shock, fright or
 8                        death that results from such physical injury, sickness or disease.

 9                                                     ***
                       13. “Occurrence” means an accident, including continuous or repeated
10                         exposure to substantially the same general harmful conditions.
11                                                     ***

12                     17. "Property damage" means:
                            a. Physical injury to tangible property, including all resulting loss of
13                             use of that property. All such loss of use shall be deemed to occur
                               at the time of the physical injury that caused it; or
14

15
                            b. Loss of use of tangible property that is not physically injured. All
16                             such loss of use shall be deemed to occur at the time of the
                               "occurrence" that caused it.
17
                                                       ***
18                     18. “Suit” means a civil proceeding in which damages because of “bodily
                           injury,” “property damage” or “personal and advertising injury” to
19
                           which this insurance applies are alleged. “Suit” includes:
20                          a. An arbitration proceeding in which such damages are claimed and
                               to which the insured must submit or does submit with our
21                             consent; or
22                          b. Any other alternative dispute resolution proceeding in which such
                               damages are claimed and to which the insured submits with our
23                             consent.
24

25
     1
         “Bodily injury” is redefined in endorsement, Commercial General Liability Extension form no. CG
26 88 10 04 13.

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 10
     JMS1379.822/3720961x                                                               901 FIFTH AVENUE, SUITE 1700
                                                                                        SEATTLE, WASHINGTON 98164
                                                                                           TELEPHONE: (206) 623-4100
                                                                                              FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 11 of 22



 1            25.      The OSIC Policies include the following exclusion:
 2            2. Exclusions
 3
                    This insurance does not apply to:
 4
                       a.      Expected Or Intended Injury
 5
                               “Bodily injury” or “property damage” expected or intended from
 6                    the                     standpoint of the insured. …
 7
     B.       Coverage B – Personal and Advertising Injury Liability
 8
              26.      The Coverage B – Personal and Advertising Injury Liability Insuring
 9
     Agreement provides, as follows:
10
              COVERAGE B              -   PERSONAL        AND     ADVERTISING           INJURY
11
                LIABILITY
12            1. Insuring Agreement
13                  a. We will pay those sums that the insured becomes legally obligated to pay
                       as damages because of "personal and advertising injury" to which this
14                     insurance applies. We will have the right and duty to defend the insured
                       against any "suit" seeking those damages. However, we will have no duty
15                     to defend the insured against any "suit" seeking damages for "personal
                       and advertising injury" to which this insurance does not apply . . . .
16
                    b. This insurance applies to “personal and advertising injury” caused by an
17                     offense arising out of your business but only if the offense was committed
                       in the “coverage territory” during the policy period.
18

19            27.      The OSIC Policies include the following pertinent definition:

20                     14. "Personal and advertising injury" means injury, including
                           consequential “bodily injury", arising out of one or more of the
21                         following offenses:
22                          a. False arrest, detention or imprisonment;

23                          b. Malicious prosecution;
                            c. The wrongful eviction from, wrongful entry into, or invasion of
24                             the right of private occupancy of a room, dwelling or premises
                               that a person occupies, committed by or on behalf of its owner,
25
                               landlord or lessor;
26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 11
     JMS1379.822/3720961x                                                             901 FIFTH AVENUE, SUITE 1700
                                                                                      SEATTLE, WASHINGTON 98164
                                                                                         TELEPHONE: (206) 623-4100
                                                                                            FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 12 of 22



 1                          d. Oral or written publication, in any manner, of material that
                               slanders or libels a person or organization or disparages a person's
 2                             or organization's goods, products or services;
 3                          e. Oral or written publication, in any manner, of material that
                               violates a person's right of privacy;
 4
                            f. The use of another's advertising idea in your "advertisement"; or
 5                          g. Infringing upon another's copyright, trade dress or slogan in your
 6                             "advertisement".
                                                       ***
 7
              28.      The OSIC Policies, Coverage B, include the following exclusions:
 8
              This insurance does not apply to:
 9
              a.       Knowing Violation Of Rights Of Another
10
                       [This “Personal and advertising injury” caused by or at the direction of
11                     the insured with the knowledge that the act would violate the rights of
                       another and would inflict "personal and advertising injury".
12
                                                       ***
13            f.       Breach Of Contract
14                     “Personal and advertising injury” arising out of a breach of contract,
                       except an implied contract to use another's advertising idea in your
15                     “advertisement”.
16
     C.                Policy Conditions
17
              29.      The OSIC Policies require notice to OSIC “as soon as practicable” (Section IV
18

19 – COMMERCIAL GENERAL LIABILITY CONDITIONS, 2.a.) of any “occurrence” or

20 an offense which may result in a claim. If a claim is made or “suit” is brought against any

21 insured, the insured must notify OSIC as soon as practicable and immediately send OSIC

22 copies of any demands, notices, summonses or legal papers received in connection with the

23
     claim or suit. Condition 2.b. and 2.c.
24

25

26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 12
     JMS1379.822/3720961x                                                              901 FIFTH AVENUE, SUITE 1700
                                                                                       SEATTLE, WASHINGTON 98164
                                                                                          TELEPHONE: (206) 623-4100
                                                                                             FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 13 of 22



 1 D.         The Washington Changes – Defense Costs Endorsement
 2
            30.        The OSIC Policies each contain an endorsement titled WASHINGTON
 3
     CHANGES – DEFENSE COSTS, bearing form number IL 01 23 11 13 and which provides
 4
     for reimbursement of defense costs in the event it is determined no coverage was owed:
 5
              A. The Provisions of Paragraph B. are added to all Insuring Agreements that set
 6               forth a duty to defend under:
 7
                    1. Section I of the Commercial General Liability, Commercial Umbrella . . .
 8            B. If we initially defend an insured (“insured”) or pay for an insured’s
                 (“insured’s”) defense but later determine that none of the claims (“claims”),
 9
                 for which we provided a defense or defense costs, are covered under this
10               insurance, we have the right to reimbursement for the defense costs we have
                 incurred.
11                  The right to reimbursement under this provision will only apply to the costs
12                  we have incurred after we notify you in writing that there may not be
                    coverage and that we are reserving our rights to terminate the defense or the
13                  payment of defense costs and to seek reimbursement for defense costs.

14            31.      OSIC has notified each of the BLQ Defendants that it has determined that there
15 is no coverage available to them for any of the matters alleged in the Underlying Lawsuit, and

16
     that it will nonetheless defend them, under a complete reservation of rights, reserving the
17
     right to terminate the defense or the payment of defense costs and to seek reimbursement for
18
     defense costs, to the fullest extent permitted by the OSIC Policies and applicable law.
19

20 E.         The OCIC Excess Liability Policies

21            32.      OCIC issued the following policies (hereinafter “Excess Liability Policies”):

22            Policy No.:              ESO (18) 57 99 83 93
              Policy Period:           5/18/17 to 5/18/18
23

24            Policy No.:              ESO (19) 57 99 88 93
              Policy Period:           5/18/18 to 5/18/19
25
              Policy No.:              ESO (20) 57 99 88 93
26            Policy Period:           5/18/19 to 5/18/20
     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 13
     JMS1379.822/3720961x                                                            901 FIFTH AVENUE, SUITE 1700
                                                                                     SEATTLE, WASHINGTON 98164
                                                                                        TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
                     Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 14 of 22



 1
              Policy No.:             ESO (21) 57 99 88 93
 2
              Policy Period:          5/18/20 to 5/18/21
 3
     Each of the above policies has a liability limit of $3,000,000 each occurrence/offense, and in the
 4
     aggregate. True and correct copies of the policies are attached hereto as Exhibit 6 and by
 5
     reference incorporated herein.
 6

 7            33.      The first Named Insured on Excess Liability Policies in effect from 5/18/17 to

 8 5/18/18 and 5/18/18 to 5/18/19 is Black Lake Resources Inc. (“BLR”). BLR LLC is not a

 9 named insured on those Policies, nor does it qualify as an insured under those Policies. The

10
     first Named Insured on Excess Liability Policies in effect from 5/18/19 to 5/18/20 and 5/18/20
11
     to 5/18/21 is BLR LLC. (“BLR LLC”). Black Lake Quarry, LLC (“BLQ”) is listed as an
12
     Other Named Insured on the Excess Liability Policies.
13

14            34.      The Insuring Agreement for the Excess Liability Policies provides:

15                   I. COVERAGE
16            We will pay on behalf of the Insured the amount of “loss” covered by this
              insurance in excess of the “Underlying Limits of Insurance” shown in Item 5. of
17            the Declarations, subject to INSURING AGREEMENT Section II., Limits of
              Insurance. Except for the terms, conditions, definitions and exclusions of this
18            policy, the coverage provided by this policy will follow the “first underlying
              insurance.”
19
              35.      The Excess Liability Policies do not provide for a defense of insureds:
20
              III.     DEFENSE
21
                       A.      We will not be required to assume charge of the investigation of
22                     any claim or defense of any suit against you.

23            43.      The Excess Liability Policies define “Loss” as follows:

24                     B.       “Loss” means those sums actually paid in the settlement or
                       satisfaction of a `   claim which you are legally obligated to pay as
25                     damages after making proper deductions for all recoveries and salvage.
26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 14
     JMS1379.822/3720961x                                                            901 FIFTH AVENUE, SUITE 1700
                                                                                     SEATTLE, WASHINGTON 98164
                                                                                        TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 15 of 22



 1            36.      The Excess Policies require the insured to see to it that OCIC is notified as
 2
     soon as practicable (Section VI, CONDITIONS) of an “occurrence” which may result in a
 3
     claim or suit what may involve the Excess Policy. Condition H.1. Notice of Occurrence.
 4
     Additionally, the insured must notify OCIC in writing as soon as practicable, if a claim or suit
 5
     against any insured is reasonably likely to involve this policy. Condition H.2. In addition,
 6

 7 the insured must immediately send OCIC copies of any demands, notices, summonses or legal

 8 papers received in connection with the claim or suit. Condition H.3.a.

 9            E.       Commercial Inland Marine Policy No. BMO1958015758
10
              37.      In correspondence tendering the claims against their respective clients in the
11
     Underlying Litigation, counsel for BLQ, BLR and BLQ LLC have referred to an insurance
12
     policy, with a policy number BMO1958015758. OCIC issued an insurance policy, with policy
13

14 number BMO1958015758 to BLR. OCIC has notified counsel that the referenced insurance

15 policy is a commercial inland marine policy, a type of first party property coverage that would

16 not respond to the above noted claims in the Litigation against BLR, and that OCIC therefore

17 would not evaluate coverage for the Underlying Lawsuit under the commercial inland marine

18
     policy. OCIC also has noted that BLR LLC is not listed as the first named insured nor is a
19
     named insured under that insurance policy and therefore does not appear to have insured
20
     standing to make a claim for coverage under the commercial inland marine policy. OCIC has
21

22 requested that counsel advise OCIC if they believe the inland marine coverage under this

23 policy affords coverage to their clients and if so, to state the basis for such coverage. OCIC

24 has received no response to its request from any of the BLQ Defendants’ counsel.

25

26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 15
     JMS1379.822/3720961x                                                          901 FIFTH AVENUE, SUITE 1700
                                                                                   SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 16 of 22



 1                  VI.     FIRST CLAIM FOR RELIEF: DECLARATORY JUDGMENT
                                 REGARDING INSURANCE COVERAGE
 2

 3            38.      OSIC and OCIC reassert all preceding paragraphs in this Complaint and

 4 incorporate the same as though fully stated herein.

 5            39.      There is an actual and justiciable controversy as to whether the OSIC and
 6
     OCIC Policies provide insurance coverage for any of the allegations made against the BLQ
 7
     Defendants in the Underlying Lawsuit. OSIC and OCIC are entitled to a declaratory judgment
 8
     as follows:
 9
              A.       The OSIC Policies
10

11            40.      Pursuant to the Coverage A - Bodily Injury and Property Damage Liability

12 Insuring Agreement, Coverage A potentially applies to those sums that the insured becomes

13 legally obligated to pay as damages because of “bodily injury” or “property damage” caused

14
     by an “occurrence” as defined by the OSIC policies.
15
                       1.     BLR.
16
              41.      OSIC has no duty to defend or indemnify BLR under Coverage A - Bodily
17

18 Injury and Property Damage Liability of the OSIC Policies, regarding any of the matters

19 alleged against BLR in the Underlying Litigation, for reasons which include, but are not

20 limited to the following:

21                     a.     The Counterclaims in the Underlying Litigation do not seek actual or
22                            alleged damages because of “bodily injury” or “property damage”
                              caused by an “occurrence” (defined as an accident), as those terms are
23                            defined in the Coverage A Insuring Agreement;

24                     b.     The economic losses alleged in the Counterclaims are not alleged to
                              have been the result of “accidents”, as required;
25

26                     c.     To the extent the economic losses alleged in the Counterclaims were
                              incurred outside of the policy periods, there is no coverage; and
     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 16
     JMS1379.822/3720961x                                                          901 FIFTH AVENUE, SUITE 1700
                                                                                   SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 17 of 22



 1
                       d.    To the extent the economic losses may have been known to BLR prior
 2
                             to one or more policy periods, there is no coverage.
 3
                       2.    BLQ.
 4
              42.      OSIC has no duty to defend or indemnify BLQ under Coverage A - Bodily
 5
     Injury and Property Damage Liability of the OSIC Policies, regarding any of the matters
 6

 7 alleged against BLQ in the Underlying Litigation, for reasons which include, but are not

 8 limited to the following:

 9                     a.    The Counterclaims in the Underlying Litigation do not seek actual or
                             alleged damages because of “bodily injury” or “property damage”
10
                             caused by an “occurrence” (defined as an accident), as those terms are
11                           defined in the Coverage A Insuring Agreement;

12                     b.    The economic losses alleged in the Counterclaims are not alleged to
                             have been the result of “accidents”, as required;
13

14                     c.    To the extent the economic losses alleged in the Counterclaims were
                             incurred outside of the policy periods, there is no coverage; and
15
                       d.    To the extent the economic losses may have been known to BLR prior
16                           to one or more policy periods, there is no coverage.
17                     3.    BLR LLC.
18
              43.      OSIC has no duty to defend or indemnify BLR LLC under Coverage A -
19
     Bodily Injury and Property Damage Liability of the OSIC Policies, regarding any of the
20
     matters alleged against BLR LLC in the Underlying Litigation, for reasons which include, but
21

22 are not limited to the following:

23                     a.    BLR LLC is not a named insured on the Policies that were in effect
                             from 5/18/17 to 5/18/18 and 5/18/18 to 5/18/19, nor does it qualify as
24
                             an insured under those Policies;
25
                       b.    The Third Party Complaint in the Underlying Litigation does not seek
26                           actual or alleged damages because of “bodily injury” or “property
     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 17
     JMS1379.822/3720961x                                                         901 FIFTH AVENUE, SUITE 1700
                                                                                  SEATTLE, WASHINGTON 98164
                                                                                     TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 18 of 22



 1                           damage” caused by an “occurrence” (defined as an accident), as those
                             terms are defined in the Coverage A Insuring Agreement;
 2

 3                     c.    The economic losses alleged in the Third Party Complaint are not
                             alleged to have been the result of “accidents”, as required;
 4
                       d.    To the extent the economic losses alleged in the Third Party Complaint
 5                           were incurred outside of the policy periods, there is no coverage; and
 6
                       e.    To the extent the economic losses may have been known to BLR LLC
 7                           prior to one or more policy periods, there is no coverage.

 8                     4.    The Parsons.
 9            44.      OSIC has no duty to defend or indemnify Dylan Parsons or Michael Parsons,
10
     under Coverage A - Bodily Injury and Property Damage Liability of the OSIC Policies, for
11
     reasons which include, but are not limited to the following:
12
                       a.    Neither Dylan nor Michael Parsons is a named insured under any of the
13                           Policies;
14
                       b.    With respect to BLQ, Defendants Michael Parsons and Dylan Parsons
15                           do not qualify as insureds to the extent they are alleged in the
                             SAC to have acted in any capacity other than as members or managers
16                           of BLQ, with respect to the conduct of BLQ’s business.
17                     c.    With respect to BLR, Defendants Michael Parsons and Dylan Parsons
18                           do not qualify as insureds to the extent they are alleged in the
                             SAC to have acted in any capacity other than as officers, directors or
19                           stockholders of BLR, acting pursuant to their duties as officers,
                             directors or stockholders of BLR.
20
                       d.    With respect to BLR LLC, Dylan and Michael Parsons do not qualify
21                           as insureds to the extent they are alleged in the SAC to have acted in
22                           any capacity other than as members or managers of BLR LLC,
                             conducting BLR LLC’s business, nor to the extent they are alleged to
23                           have acted as members or managers of BLR LLC between 5/18/17 to
                             5/18/19, because BLR LLC is not an insured under the Policies during
24                           that time period;
25                      e.   The Counterclaims in the Underlying Litigation do not seek actual or
26                           alleged damages because of “bodily injury” or “property damage”

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 18
     JMS1379.822/3720961x                                                         901 FIFTH AVENUE, SUITE 1700
                                                                                  SEATTLE, WASHINGTON 98164
                                                                                     TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 19 of 22



 1                             caused by an “occurrence” (defined as an accident), as those terms are
                               defined in the Coverage A Insuring Agreement;
 2

 3                     f.      The economic losses alleged in the Counterclaims are not alleged to
                               have been the result of “accidents”, as required;
 4
                       g.      To the extent the economic losses alleged in the Counterclaims were
 5                             incurred outside of the policy periods, there is no coverage; and
 6
                       h.      To the extent the economic losses may have been known to Dylan
 7                             Parsons or Michael Parsons prior to a policy period and they qualify as
                               one or more of the types of persons described in Section 1.(b)(3) or
 8                             1.(c) of the Insuring Agreement, there is no coverage under the policy,
                               for that and any succeeding policy periods.
 9
                       5.      All BLQ Defendants.
10

11            45.      As to all of the BLQ Defendants, any insurance coverage otherwise available

12 under the Coverage A Insuring Agreement is barred, in whole, or in part by the following

13 Coverage A Exclusion:

14
                    2. Exclusions
15
                    This insurance does not apply to:
16
                       a.      Expected Or Intended Injury
17
                               “Bodily injury” or “property damage” expected or intended from
18                    the                     standpoint of the insured. …
19
              46.      OSIC has no duty to defend or indemnify any of the BLQ Defendants under
20
     Coverage B - Personal and Advertising Injury Liability Personal Bodily Injury in the OSIC
21
     policies, regarding any of the matters alleged against them in the Underlying Litigation, for
22

23 reasons which include, but are not limited to the following:

24                     a.      the allegations in the SAC do not conceivably allege that any of the
                               BLQ Defendants is legally obligated to pay damages because of
25                             "personal and advertising injury," as defined in the Coverage B
                               Insuring Agreement in the OSIC policies; and
26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 19
     JMS1379.822/3720961x                                                            901 FIFTH AVENUE, SUITE 1700
                                                                                     SEATTLE, WASHINGTON 98164
                                                                                        TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 20 of 22



 1                     b.     any insurance coverage under the Coverage B Insuring Agreement also
                              is barred, by application of Coverage B, Exclusions a. (Knowing
 2
                              Violation Of Rights Of Another) and f. (Breach of Contract).
 3
              47.      OSIC has no duty to defend or indemnify any of the BLQ Defendants under
 4
     Coverage A or Coverage B to the extent they have not complied with their respective duties
 5
     under Section IV – COMMERCIAL GENERAL LIABILITY CONDITIONS, 2.a., b.,
 6

 7 and c. in the OSIC policies, to the actual and substantial prejudice of OSIC.

 8 B.         The OCIC Excess Policies

 9            48.      There is no insurance coverage for any of the BLQ Defendants under the OCIC
10 Excess Policies, as no coverage is afforded to them under the underlying policies for any of

11
     the allegations made against them in the Underlying Litigation. Further, BLR LLC is not an
12
     insured under the Excess Policies for the period from 5/18/17 – 5/18/17.
13
              49.      There is no insurance coverage for any of the BLQ Defendants under the OCIC
14

15 Excess Policies, to the extent they have they have not complied with their respective duties

16 under Section VI, CONDITIONS, Conditions H.1,.2 and .32.a., b., and c. in the OSIC

17 policies, to the actual and substantial prejudice of OSIC.

18

19                            VII.    SECOND CLAIM FOR RELIEF: DEFENSE
                                         COST REIMBURSEMENT
20                                             (By OSIC)

21            50.      All preceding paragraphs in this Complaint are reasserted and incorporated the
22 same as though fully stated herein.

23
              51.      By letters dated August 25, 2020 (BLQ), and October 7, 2020 (BLR and BLQ
24
     LLC), OSIC informed the BLQ Defendants that there is no coverage available to them for any
25
     of the matters alleged in the Underlying Lawsuit, and that it will nonetheless defend them,
26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 20
     JMS1379.822/3720961x                                                          901 FIFTH AVENUE, SUITE 1700
                                                                                   SEATTLE, WASHINGTON 98164
                                                                                      TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                    Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 21 of 22



 1 under a complete reservation of rights, reserving the right to terminate the defense or the

 2
     payment of defense costs and to seek reimbursement for defense costs, to the fullest extent
 3
     permitted by the OSIC Policies and applicable law. True and correct copies of the afore -
 4
     mentioned letters are attached, respectively, hereto as Exhibits 2, 3 and 4, and incorporated by
 5
     reference herein.
 6

 7            52.      Because there is no coverage under the the OSIC Policies for the claims and

 8 damages alleged against the BLQ Defendants in the Underlying Lawsuit, OSIC has the right

 9 pursuant to Endorsement No. IL 01 23 11 13 to reimbursement of defense costs paid by

10
     OSIC in defense of the Underlying Action, in an amount to be proven at the time of trial.
11
                                  VII.   RESERVATION OF RIGHTS
12

13            53.      OSIC and OCIC reserve the right to amend its prayer for relief upon further
14
     discovery and/or pending any potential judgments or verdicts in the Underlying Lawsuit.
15
                                     VIII. PRAYER FOR RELIEF
16

17            Having stated a claim for declaratory relief against the Defendants, OSIC and OCIC

18 request that the Court enter judgment in their favor, and against each of the Defendants, as

19
     follows:
20
              1.       Declaring that OSIC and OCIC have no duty to defend, indemnify or provide
21
     any benefits or coverage to any of the BLQ Defendants under their respective Policies with
22
     respect to any of the claims asserted against them in the Underlying Litigation;
23

24            2.       Declaring that OSIC is entitled to withdraw from the defense of the BLQ

25 Defendants in the Underlying Litigation and to recoup from each of the BLQ Defendants the

26 costs incurred in providing a defense to each of them under a reservation of rights;

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 21
     JMS1379.822/3720961x                                                         901 FIFTH AVENUE, SUITE 1700
                                                                                  SEATTLE, WASHINGTON 98164
                                                                                     TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
                   Case 3:20-cv-06114 Document 1 Filed 11/13/20 Page 22 of 22



 1            3.       Awarding OSIC and OCIC their costs;
 2
              4.       Awarding OSIC judgment against each BLQ Defendant for all defense costs
 3
     paid for each BLQ Defendant; and
 4
              5.       Affording other and further relief as the Court deems just and equitable.
 5

 6            DATED this 13th day of November, 2020.
 7
                                              s/ John M. Silk
 8                                            John M. Silk, WSBA No. 15035
                                              WILSON SMITH COCHRAN DICKERSON
 9
                                              901 Fifth Avenue, Suite 1700
10                                            Seattle, WA 98164-2050
                                              (206) 623-4100 telephone
11                                            silk@wscd.com
12                                            Attorneys for Plaintiffs

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT FOR DECLARATORY RELIEF
     (Cause No. _________________) – 22
     JMS1379.822/3720961x                                                            901 FIFTH AVENUE, SUITE 1700
                                                                                     SEATTLE, WASHINGTON 98164
                                                                                        TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
